EeviN, J.
Since this case was argued in this Court, the General Assembly of 1949 has duly enacted Senate Bill No. 142 making it unlawful for any person to sell beer' or wine “within one and a half miles of the Holly Springs Baptist Church in Holly Springs Township in Wake County,” and prohibiting the governing body of the Town of Holly Springs and “any other agency within the State of North Carolina” from issuing any license to any person for the sale of beer or wine within such territory. The plaintiff applied for the “off-premises” license for a particular place, to wit, his grocery store in the Town of Holly Springs, as required by statute. G.S. 18-75. Since this place is situated “within one and a half miles of the Holly Springs Baptist Church in Holly Springs Township in Wake County,” the question of whether the governing body of the Town of Holly Springs wrongfully refused to issue to plaintiff the license for which he applied has been rendered academic by the action of the General Assembly of 1949, and any decision thereof by this Court would be a useless performance. Wilson v. Comrs. of Guilford, 193 N.C. 386, 137 S.E. 151. In consequence, the appeal is
Dismissed.